Citation Nr: 1724008	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a compensable disability rating for impotence.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

In April 2014, the Board remanded the above issues for further development.

The Board acknowledges that in August 2014 correspondence, the Veteran disagreed with an August 2014 RO determination that the Veteran had not timely appealed the initial rating assigned for atherosclerosis in a September 2011 rating decision.  Although the August 2014 correspondence expresses disagreement with the August 2014 determination, it contains no wording that could reasonably be construed as a desire for appellate review as required by the applicable regulation defining a notice of disagreement in effect at that time.  38 C.F.R. § 20.201 (2014).  Accordingly, this correspondence does not qualify as a notice of disagreement in regard to the issue of whether the September 2011 rating decision was timely appealed and the Board will not take jurisdiction over this issue.  See Manlincon v. West, 12 Vet. App 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but finds that further development is required.  In April 2014, the Board remanded the appeal in part to obtain outstanding VA treatment records from May 2012 through the present.  Although this was accomplished in August 2014, the Veteran has continued to receive treatment through VA but no VA treatment records dated after August 2014 have been associated with the claims file.  Such outstanding records are pertinent to the issues on appeal and therefore must be associated with the claims file.

In addition, the prior remand directed the AOJ to obtain an opinion from a vocational specialist addressing the effect the Veteran's service-connected disabilities have on his employability.  The Veteran is currently service connected for type 2 diabetes mellitus with impotence and mild bilateral non-proliferative diabetic retinopathy, atherosclerosis, bilateral peripheral neuropathy of the upper and lower extremities, cerebral vascular accident, painful mid-chest scar and residual scar associated with atherosclerosis.

In July 2014, following VA examinations for lower extremity peripheral neuropathy, scars, erectile dysfunction, and cerebral vascular accident, the examiner stated only that each disability "should not prevent gainful employment."  She offered no rationale in support of these conclusions.  The examiner made similar conclusions in regard to atherosclerosis and diabetes but reasoned that this was because the evidence did not reflect frequent periods of hospitalization and the symptoms were not so unusual or extraordinary so as to preclude him from engaging in employment.  She added that diabetes did not meet the criteria for a higher schedular rating.  The examiner did not address the Veteran's service-connected bilateral upper extremity peripheral neuropathy even though there is evidence indicating that this has affected the Veteran's fine motor coordination.

Whether a veteran is entitled to a TDIU is a separate question from whether he may be entitled to an extraschedular rating or a higher schedular rating for an individual disability, see 38 C.F.R. §§ 3.321, 4.16 (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) (holding that factors to consider in determining whether referral for an extraschedular rating is warranted include whether the disability picture is contemplated by the rating schedule and whether there is marked interference with employment and frequent hospitalization), and the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one but a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The most useful information for the Board to make such a determination would be a full description of the impact, if any, each service-connected disability, including upper extremity peripheral neuropathy, has on employment with adequate rationale, including in combination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records dated from August 2014 through the present.

2.  Forward the entire claims file including a copy of this remand to a VA vocational specialist, or other suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Based on a review of the claims file, the examiner should fully describe any occupational and functional impairment resulting from the Veteran's service-connected disabilities.  All service-connected disabilities must be addressed.   When addressing the occupational and functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner is advised that the Veteran is currently service connected for type 2 diabetes mellitus with impotence and mild bilateral non-proliferative diabetic retinopathy, atherosclerosis, bilateral peripheral neuropathy of the upper and lower extremities, cerebral vascular accident, painful mid-chest scar and residual scar associated with atherosclerosis.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

